Citation Nr: 1731786	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 18, 2015 and in excess of 20 percent thereafter, for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from May 1997 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

The Veteran initially requested a hearing before a Decision Review Officer (DRO) in connection with his appeal.  See January 2011 notice of disagreement.  However, in December 2012, the Veteran withdrew his request for a DRO hearing.  

This matter was previously remanded by the Board in July 2015 and January 2016, for further development. 

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) increased the low back disability rating to 20 percent, effective November 18, 2015.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, there is no lay or medical evidence of record to suggest that the service-connected thoracolumbar spine disability renders the Veteran unemployable.  Rather, the evidence indicates that the Veteran is still working. Therefore, a claim for TDIU is not raised and need not be further addressed.


FINDINGS OF FACT

1.  For the period prior to November 18, 2015, the thoracolumbar spine disability was, at worst, manifested by forward flexion to 60 degrees before pain and combined range of motion of the lumbar spine of 210 degrees before pain.
2.  For the entire period, the thoracolumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine; the Veteran does not have intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for thoracolumbar spine disability are met from June 29, 2010.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242 (2016).

2.  For the entire period on appeal, the criteria for a rating in excess of 20 percent for thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by the notice provided to the Veteran, via letter dated in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examinations were obtained in July 2010, November 2015, and October 2016.  The Veteran has not identified any additional outstanding records that VA has not requested or obtained regarding the claim.  

The Board acknowledges that the Veteran submitted a letter two days after the November 2015 VA examination indicating that he forgot to mention some of his neurological symptoms to the VA examiner.  In response, the Board remanded the claim for another VA examination, which took place in October 2016.  The Board finds that the October 2016 VA examination corrected any prior inadequacy. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, with respect to the Board remands in July 2015 and January 2016, the Board notes that the AOJ substantially complied with all of the Board's directives, including in pertinent part, to obtain outstanding records and afford the Veteran VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.
Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for a thoracolumbar spine disability, which is currently evaluated as 10 percent disabling prior to November 18, 2015, and 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  He filed a claim for an increased rating on June 29, 2010, alleging that such disability was more severe than the then-assigned 10 percent rating and, therefore, an increased evaluation is warranted.

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for the period prior to November 18, 2015.  In this regard, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's thoracolumbar spine disability is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion with flexion limited to, at most, 60 degrees before pain and the combined range of motion of the thoracolumbar spine limited to 210 degrees before pain, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, with muscle spasms and tenderness, without ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment.

Specifically, the Board notes that the July 2010 VA examiner noted that the Veteran had flexion to 70 degrees but that pain began at 60 degrees.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use but was not additionally limited by fatigue, weakness, lack of endurance or coordination.  However, the examiner also noted objective factors of paravertebral muscle spasms of the lower dorsal and lumbar spine and tenderness of the lumbar spine and abnormal range of motion.  The examiner also noted that the disability had an adverse effect on the Veteran's job as a general aircraft mechanic where he had to work in twisted positions, stand and sit for long periods of time, and bend a lot.  The examiner also noted that the disability limited daily activity in that the Veteran had to avoid activities that aggravate the back pain, such as bending, lifting, climbing stairs, ladders, jogging or running.  Therefore, in light of the fact that the Veteran had functional impairment including muscle spasms and limited activity in addition to pain beginning at 60 degrees flexion, the Board resolves all doubt in the Veteran's favor and finds that such disability warrants a 20 percent rating for the period prior to November 18, 2015 under the General Rating Formula.  

The Board acknowledges that the Veteran reported in his substantive appeal Form 9 that he thought his disability warranted a 50 percent disability rating.  However, the Board notes that the Veteran subsequently indicated that he would be satisfied with a 20 percent disability rating from June 29, 2010.  See December 2015 statement. 

Moreover, the Board has reviewed the evidence dated during the one year look back period  prior to the date of the claim for increase in June 2010, but notes that there is no indication that the Veteran's forward flexion was limited to 60 degrees during the year prior to the date of the claim.  In this regard, although private treatment records indicate that the Veteran reported his back pain increased after February 2010, no objective findings of limitation of flexion to 60 degrees were made during the year prior to the claim for increase. 

Having found that the Veteran is entitled to a 20 percent disability rating for the entire period on appeal, the Board next considers whether a rating in excess of 20 percent is warranted at any point.  The Board finds that higher ratings are not warranted at any point pertinent to the appeal as forward flexion has not been shown to be limited to 30 degrees or less and there has been no finding of favorable or unfavorable ankylosis, or diagnosis of IVDS with prescribed bedrest.  

As discussed above, the July 2010 VA examination report does not indicate flexion to 30 degrees or less, or any finding of favorable or unfavorable ankylosis.  Similarly, the November 2015 and October 2016 VA examinations do not indicate flexion 30 degrees or less, or any finding of favorable or unfavorable ankylosis.  At both of those examinations, the Veteran had forward flexion to 60 degrees.  

The November 2015 VA examination report also indicated combined range of motion to 170 degrees.  All ranges of motion were found to be with pain.  There was no objective evidence of pain with weight-bearing.  The November 2015 VA examiner noted that there was objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine.  The November 2015 VA examiner noted that the Veteran was not being examined immediately after repetitive use over time and that the examination was neither medically consistent or inconsistent with the Veteran's statements regarding functional loss.  The examiner was not able to answer the question as to whether pain, weakness, fatigability or incoordination significant limited the Veteran's functional ability with repeated use over a period of time.  The examiner explained that it was not possible to make that determination without resorting to speculation because there was no conceptual or empirical basis for making such determination without directly observing function under those conditions.  The examiner also found that the Veteran had localized tenderness but that it did not result in abnormal gait or spinal contour.  

The November 2015 VA examiner also noted the Veteran's report that he experienced back pain on and off daily.  The examiner noted that the Veteran did not have ankylosis or IVDS, and that the Veteran did not use any assistive device as a mode of locomotion.  

The October 2016 VA examiner noted the Veteran's diagnoses of degenerative arthritis of the spine and spinal stenosis.  The examiner noted the Veteran's reports of recurrent symptoms including back pain that radiated down the back of the bilateral legs.  The Veteran reported flare ups of increased back pain with overuse, prolonged sitting, and in cold weather.  The Veteran reported functional impairment including difficulty bending over as well as rising from a bending position.  

On physical examination, the October 2016 VA examiner noted that the Veteran had forward flexion to 60 degrees.  The combined range of motion was 195 degrees.  The examiner found that the range of motion contributed to a functional loss in that the Veteran had difficulty bending over as well as rising form a bending position.  Pain was noted as well.  The examiner noted that the Veteran had tenderness on palpation of the joint in the left thoracodorsal area that was mild to moderate, due to the fusion surgery.  There was no evidence of pain with weight-bearing, although there was evidence of pain with non weight-bearing.  There was also pain on active and passive motion.  The Veteran was able to perform repetitive testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  While the examination was not being conducted immediately after repetitive use over time, the examiner noted that the examination was medically consistent with the Veteran's statement describing functional loss with repetitive use over time.  The examiner also indicated that the Veteran's pain caused the functional loss of limitation of flexion to 60 degrees, as well as limiting the other ranges of motion.  

The October 2016 VA examiner noted that while the examination was not conducted during a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss during flare up.  The examiner noted the Veteran's report of intermittent flare ups with overuse and in cold weather with no additional reduction in range of motion or function.  The examiner indicated that the range of motion findings found during the examination would be the same during a flare-up.  In other words, the Veteran would have flexion to 60 degrees during a flare-up.  The examiner also noted that although the Veteran had tenderness over the area in which he had the spinal fusion, the tenderness did not result in an abnormal gait or abnormal spinal contour.  

VA and private treatment records do not indicate symptoms or range of motion findings any worse than that described in the VA examination reports.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted at any point pertinent to the appeal.  The Board has considered the DeLuca provisions in reaching this conclusion.  The Board acknowledges the Veteran's reports that he has functional impairment including intermittent flare ups with overuse and in cold weather, as well as difficulty bending and rising from a bent position.  Significantly, there was no additional limitation of motion found on physical examination after repetitive motion.  See November 2015 and October 2016 VA examination reports.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran's thoracolumbar spine disability does not warrant a higher rating at any time.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain during flare-ups here, is contemplated in the currently assigned 20 percent disability rating.  

Further, a higher rating is not warranted for IVDS as all of the VA examiners noted that there was no indication of IVDS.  See VA examination reports dated in June 2010, November 2015, and October 2016.  Additionally, VA and private treatment records do not indicate that there was any diagnosis of IVDS or physician-ordered bedrest.  The Veteran does not contend otherwise. 

The Board also acknowledges that the Veteran underwent spinal fusion surgery in December 2010.  In the July 2015 remand, the Board noted that there was some uncertainty as to whether the Veteran's increased back pain and requirement of fusion surgery was due to the service-connected back disability or an intervening motor vehicle accident which may have occurred in February 2010.  See September 2010 private treatment record.  However, the November 2015 and October 2016 VA examiners both confirmed that the Veteran's back symptoms are related to service.  There is no indication that symptoms related to any intervening motor vehicle accident are distinguishable from the service-connected disability.  Thus, the Board considers the December 2010 spinal fusion surgery and all of the Veteran's thoracolumbar symptoms as all being related to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board has considered whether the Veteran is entitled to a higher rating for convalescence from surgery but finds that he is not as there is no indication that he required at least one month convalescence following his back surgery.  See 38 C.F.R. § 4.30.  The Veteran does not contend otherwise. 

As to any associated neurological impairment, the Board notes that the AOJ granted separate compensable ratings for radiculopathy in the bilateral lower extremities, effective in October 2016.  See May 2017 rating decision.  As the May 2017 rating decision informed the Veteran that such separate ratings were part and parcel of the present appeal and that the Veteran need not respond to the decision, the Board has considered whether such separate ratings were warranted during the period prior to October 2016.  The Board finds that separate compensable ratings for lower extremity radiculopathy were not warranted prior to October 2016.  

In this regard, the October 2016 VA examination is the earliest objective finding of any associated lower extremity radiculopathy.  Even in October 2016, the VA examiner noted that the Veteran had symptoms of lower extremity radiculopathy that were wholly sensory and that there was no objective evidence to support a diagnosis of radiculopathy at that time.  The finding is consistent with other evidence of record.  For example, when the Veteran was asked whether he had lower extremity symptoms during a January 2015 VA treatment visit, the Veteran denied weakness, tremor, paralysis, coordination problems, numbness, and/or tingling in the lower extremities.  None of the remaining VA or private treatment records indicated objective findings of radiculopathy associated with the thoracolumbar spine disability.  

The November 2015 VA examiner also noted that the Veteran did not have any radicular pain or other signs or symptoms of radiculopathy.  The Board acknowledges the Veteran's November 2015 written statement in which he reported that he forgot to tell the November 2015 VA examiner about neurological symptoms including instances in which he could not control his bowels as well as lower extremity symptoms.  In fact, due to such statement, the Board remanded the claim for another VA examination.  However, Note (1) to the General Rating Formula indicates that separate evaluations are to be made for "objective" findings of associated neurological disorders.  The October 2016 VA examination report is the earliest objective finding of associated lower extremity symptomatology and is supportive of no more than mild radiculopathy in the bilateral lower extremities.  

With respect to the Veteran's asserted bowel impairment discussed in his November 2015 statement, the Board finds that a separate compensable rating is not warranted.  In this regard, when the Veteran was examined in October 2016, he denied any bowel impairment.  Moreover, VA and private outpatient treatment records do not indicate any reported bowel complaints.  Rather, a VA treatment record dated in August 2015, the Veteran specifically denied any bowel or bladder impairment.  As the Veteran did not mention any bowel problems to his treating clinicians or the October 2016 VA examiner, and since there is no objective evidence of any associated bowel impairment with the Veteran's thoracolumbar spine disability, such, a separate rating for bowel impairment is not warranted. 

The Board notes that the AOJ has already granted service connection for the Veteran's scar associated with the fusion surgery.  See November 2016 rating decision. 

In sum, resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent is warranted from June 29, 2010, the date of the claim for an increased rating.  However, the Veteran is not entitled to higher or separate ratings at any time pertinent to the appeal.  See Hart, supra.


ORDER

A rating of 20 percent, but no higher, for thoracolumbar spine disability is warranted from June 29, 2010, subject to the law and regulations governing the award of monetary benefits. 

A rating in excess of 20 percent for thoracolumbar spine disability is denied. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


